Citation Nr: 1429936	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2013, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Lung cancer was not present in service or until many years thereafter, and there is no competent probative evidence of a causal connection between the claimed disability and military service or any incident therein, to include any exposure to herbicide agents.


CONCLUSION OF LAW

The Veteran's lung cancer is not due to disease or injury that was incurred in or aggravated by service; nor may lung cancer be presumed to have been due to herbicide exposure in service; nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a June 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA also has a duty to assist a veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, personnel records, VA treatment records, and the Veteran's statements.  In efforts to verify the Veteran's assertion of exposure to Agent Orange while stationed in Laos, the RO obtained a report from the Joint Services Records Research Center (JSSRC) indicating that there was no record of herbicide use where the Veteran was allegedly stationed.

Second, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his lung cancer claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no competent or credible lay or medical evidence to support a relationship between his lung cancer and service.  Therefore, a VA examination is not necessary for disposition of the claim. 

Next, the Veteran was afforded the opportunity to testify before the Board in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issue before the Board.  In addition, the VLJ sought to identify evidence pertaining to documented Agent Orange exposure in Laos.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that his lung cancer was caused by exposure to Agent Orange during service in Laos from July 1971 to July 1972 while on secret/classified missions to the Laotian cities of Savannakhet, Pakse, and Thaket.  VA treatment records reflect an April 2009 diagnosis of lung cancer and continuing treatment.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, lung cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with in-service herbicide exposure, who develops lung cancer.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).

The Veteran's service treatment records, including his May 1970 pre-induction medical examination report, corresponding report of medical history, October 1973 discharge examination and report of medical history for discharge, contain no evidence of lung cancer or symptomatology of such disability during active service.

The Veteran's DD 214 reflects that he served as Data Communications Team Specialist and had one year of foreign service.  He is a recipient of the Joint Service Commendation Medal in recognition of his performance while assigned to the Military Advisory Group, Thailand from October 1971 to July 1972.  The Veteran's service personnel records reflect that he was assigned to Project 404, a covert military operation in Laos, from July 1971 to July 1972.

In April 2009, the Veteran filed a claim of entitlement to service connection for lung cancer.  In a subsequent statement, he asserted that he was exposed to herbicides while delivering courier packages to combat area cities located on the border of Laos and Vietnam, including Pakse, Thakhet, and Savannakhet.  At the Veteran's April 2013 Board hearing, he testified that he spent 10 months in Savannakhet.

In May 2011, the Veteran submitted an internet article that states that herbicides were sprayed in Laos.  The article further noted that. "according to the limited data, the areas most frequently sprayed were in Savannakhet and Attapeu provinces[.]"

An August 2012 JSRRC memorandum verified the Veteran's service in Laos.  However, the JSRRC was unable to verify that the Veteran was exposed to herbicides at Savannakhet, Paske, or Thakhet.  The JSRRC noted that in addition to its own research, it reviewed the Veteran's submissions including his claim, Form 9, other statements, and internet articles.

There is nothing in the record, other than the Veteran's statements, to show that he was exposed to herbicides while stationed in Laos.  While the Veteran may have observed spraying or its effects, it is unclear how he could have knowledge of the substances actually used.  As the most probative evidence is that the Veteran was not exposed to herbicides in service, presumptive service connection for lung cancer on the basis of such exposure is not warranted.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

A remaining question is whether service connection is warranted on a direct basis or on the basis of presumptions accorded chronic diseases.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307, 3.309. The undisputed evidence reflects lung cancer was first found in 2009.  As such, he also is not entitled to presumptive service for lung cancer as chronic disease manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a continuity of symptomatology, nor is there any medical opinion linking the current disease to service.

None of the VA or private treatment records reflecting a diagnosis of this disorder includes any comment or opinion even suggesting a medical nexus between lung cancer and the Veteran's military service.  Significantly, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion. 

In making this determination, the Board has considered the provisions of, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 38 U.S.C.A. § 5107(b) ; See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for lung cancer is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


